Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 2/19/2021.
Claim 1 is amended.
Claim 9 is newly presented.
Claims 1 – 9 are presented for Examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Drawings


Claim Rejections - 35 USC § 101
The Applicant has amended the claims to recite: “… using the three-dimensional biomechanical model and the one or more parameters associated with the changed biomechanical state to apply a treatment to the eye, wherein applying treatment to the eye includes creating pores in one or more of the plurality of scleral treatment zones of the treatment region.”

This is a practical application and therefore the rejection under 35 USC 101 is withdrawn.


Claim Rejections - 35 USC § 103

The Applicant has amended the claims to recites: “…. wherein the three-dimensional biomechanical model includes a treatment region having a plurality of scleral treatment zones circumferentially located about a central axis, wherein the plurality of scleral treatment zones includes at least an inner zone, a middle zone, and an outer zone… zonular apparatus, a ciliary muscle fibers… to apply a treatment to the eye, wherein applying treatment to the eye includes creating pores in one or more of the plurality of scleral treatment zones of the treatment region” and argues that the art of record does not make these limitations obvious.

The argument is persuasive. The previous rejection under 35 USC 103 is withdrawn; however, a further search shows that these limitations are not non-obvious in view of Herekar_2019 with provisional applications 61/237,840, 62/254,138, 61/305,996, 62/310,644 dated 10/6/2015, 11/11/2015, 3/9/2016 3/18/2016 respectively. Therefore a new grounds of rejection is presented below.


End Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ljubimova_2005 (Numerical Modelling of the human eye accommodation, August 2005 Thesis Royal Institute of Technology Department of Mechanics SE-100 44 Stockholm, Sweden) in view of Taylor_2015 (US 2015/0269352 A1) in view of Ljubimova_2009 (Biomechanics of the Human Eye and Intraocular Pressure Measurement, Technical Reports from Royal Institute of Technology Department of Mechanics SE-100 44 Stockholm, Sweden) in view of Herekar_2019 (US 2019/0105519 with priority to provisional applications 61/237,840, 62/254,138, 61/305,996, 62/310,644 dated 10/6/2015, 11/11/2015, 3/9/2016 3/18/2016 respectively).


Claim 1. Ljubimova_2005 teaches “A method of three-dimensional (page 31 section 4.4 par 1: “… allowed the three-dimensional performance of the eye structure to be modelled…”) modeling for the treatment of accommodation of an eye (page 1 section 1.1 par 2: “… existing analytical frameworks are not enough for the prediction of occurred processes and selection of the best medical treatment… a science as ocular biomechanics came as a solution, combining the laws of physics and engineering concepts to describe motion of human eye segments… a systematic mathematical and biomechanical approach may help us to analyze and explain some visual processes and give an impulse for corresponding research in ophthalmology… investigation… are important both for clinical ophthalmologic practice and for the correction of general concepts of human eye. Conduction of such studies will provide an explanation for normal and pathological performance of intraocular structures, indicate perspective directions for treatment and diagnostics of some ocular diseases…”), the method comprising: determining, a first anatomic model of one or more structures of the accommodative mechanism of the eye of a patient (title: “numerical modelling of the human eye accommodation”; abstract: “this thesis addresses the biomechanics of the human eye page 28: “… all anatomical elements mentioned in the previous chapters were modelled…”; page 36: “… Finite element model of accommodation… our model predicts the objective accommodative amplitude… in our model the amplitude of lens equator displacement was derived… the computed variations of the pressure inside the lens were estimated in our analysis for the main model…”; par 39: “… the present model of accommodation with adopted assumptions captures at least several physiological aspects of accommodation…”; page 42: “… a new model that would take into account this feature is suggested for consideration…”), Wherein the one or more structures associate with at least one of ciliary muscle, lens, zonules, sclera, and choroid (page 62: “… we came to the conclusion that an improved theoretical model should consist of lens, zonular system and vitreous, Figure 1(b)…”); determining a three-dimensional (page 31 section 4.4 par 1: “… allowed the three-dimensional performance of the eye structure to be modelled…”) biomechanical (abstract: “… biomechanics of the human eye accommodation…”; section 1.1: “… a systematic mathematical and biomechanical approach…”; section 4.1: “… finite element analysis is a vlid tool in biomechanics…”) model of the one or more structures of the eye using at least the first anatomic model (page 42: “… using an already established model of the young eye with reasonable behavior we can expand it to eyes of different ages. Such modeling exercise would involve modelling of age-related changes appearing in related eye structures…”;page 62 Figure 1(b); page 64:  figure 3; page 66 Figure 4); determining one or more parameters (page 81 Figure 4:  geometric parameters of the model initial Configuration of the lens based on Burd…”; page 7: “… the lens curvature and axial thickness are controlled by the ciliary muscle. By changing these parameters of the lens, one can focus the eye on objects at different distances from it…”; page 17 “… a structural model is based on geometric and material parameters…”; page 18: “… displacement boundary conditions are applied around the equator, which means that the resultant of stretching forces is horizontal, see Figure 3.2…”; page 23 section 4.1: “a finite element analysis is a valid tool in biomechanics… biomechanical research… specification of the boundary conditions and operative forces… proper identification of model parameters… physical/physiological quantities…”) associated with a changed biomechanical state of the eye and related crystalline lens (page 25: “… 29-years-old lenses are young and fully capable of accommodation… the highest accommodative demands of 10 Diopters are assumed to correspond to a fully accommodated state, representing the initial configuration…”; page 26: “… geometric parameters used in description of the initial state of the model are summarized in Figure 4.1…”; page 28: “… at the reference model state it is adopted that all stresses in the lens, lens capsule and zonule are zero… at the beginning of the simulation…”; par 41: “… geometric information for accommodative demands of 10 Diopters are used to describe the reference state of the model…”; page 61: “… during accommodation…”; page 64 figure 3: “geometry of a fully-accommodated eye”; page 64: “… Figure 2… fully accommodated state (our reference configuration)…”; page 65: “… the finite element model at its initial state…”),wherein the one or more parameters include at least one of scleral stiffness and lens stiffness (page 62: “… we came to the conclusion that an improved theoretical model should consist of lens, zonular system and vitreous, Figure 1(b)…”; page 28 – 29: “… assuming a linear elastic behavior of the lens capsule. He reported a Poisson’s ratio of 0.47 for the capsule and that value is incorporated in the present numerical model… an elastic modulus of the lens capsule equal to 1.27 Nmm-2 and we adopt that value in our modelling exercise. The substance of the lens consists of cortex and nucleus, and their stiffnesses were deduced by Fisher… we proposed linear elasticity of these materials with Young’s  and determining a second anatomic model incorporating geometric changes to the first anatomic model in response to the changed physiological state, using the three-dimensional (page 31 section 4.4 par 1: “… allowed the three-dimensional performance of the eye structure to be modelled…”) biomechanical model and the one or more parameters associated with the changed biomechanical state (page 35: “… during disaccommodation, outward tension is applied to the lens, which pulls it into a relatively flattened state…”; page 61: “… the unaccommodated state…”; page 65: “… unaccommodated state…”; page 67: “… unaccommodated state of lens…”;).

While Ljubimova_2005 clearly teaches a three-dimensional performance (page 31 section 4.4 par 1: “… allowed the three-dimensional performance of the eye structure to be modelled…”) which may properly imply a three-dimensional model; Ljubimova_2005 does not explicitly illustrate a three-dimensional model.

Further; Ljubimova_2005 does not teach “computer implemented” nor “using a processor” nor  “wherein the three-dimensional biomechanical model includes a treatment region having a plurality of scleral treatment zones circumferentially located about a central axis, wherein the plurality of scleral treatment zones includes at least an inner zone, a middle zone, and an outer zone” nor “zonular apparatus, a ciliary muscle fibers” nor “ to apply a treatment to the eye, wherein applying treatment to the eye includes creating pores in one or more of the plurality of scleral treatment zones of the treatment region”

Taylor_2015; however teaches “computer implemented” and “using a processor” (Figure 1; par 8: “… determining, using a processor, a first anatomic model…”; par 10: “… a computer system…”).

Ljubimova_2005 and Taylor_2015 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Ljubimova_2005 and Taylor_2015. The rationale for doing so would have been that Ljubimova_2005 teaches to model and simulate accommodation and disaccommodation which are reversible states in the eye which depends on changes in the geometry of a patients anatomy  (Figure 3.3, 3.4) and that vary according to the change in a patients age (age is a condition) and where the changes in the patient’s anatomy involves structures that have blood vessels (page 20: “… the unaccommodated state the lens is flattened by the passive tension of the zonular fibers which are pulled by the elastic choroid structure… it pulls the choroid structures, which causes the tension in the zonular fibers to reduce… under the influence of elastic forces from the lens capsule and choroid the anterior, posterior and central fibers are under stress state of dynamic equilibrium in all phases of accommodation…”; page 47: “… choroid which carries blood vessels… the sclera and the retina…”; page 79 Figure 2; page 8: “ the choroid is the elastic antagonist of the ciliary muscle. It lies between the retina and sclera and is composed of layers of blood vessels that nourish the back of the eye. The choroid connects with the ciliary body toward the front of the eye and is attached to edges of the optic nerve…”). Taylor_2015 teaches to model reversible physiological states for geometry of a patient’s anatomy that may change due to various conditions (par 20) and that modeling/simulating arterial blood flow may improve simulation results and that “changes in blood flow and pressure may cause changes in patient-specific geometric models and boundary conditions, since local vessel size may affect local pressure and smooth muscle tone and thus introduce changing geometry of the patient anatomy (par 20 – 22). Therefore it would have been obvious to combine Ljubimova_2005 and Taylor_2015 for the benefit of improving simulation results of the geometry dependent reversible state model taught by Ljubimova_2005 by incorporating geometry changes resulting from changes in blood flow and pressure in the Choroid to obtain the invention as specified in the claims.

Ljubimova_2005 and Taylor_2015 does not explicitly illustrate a three-dimensional model nor “wherein the three-dimensional biomechanical model includes a treatment region having a plurality of scleral treatment zones circumferentially located about a central axis, wherein the plurality of scleral treatment zones includes at least an inner zone, a middle zone, and an outer zone” nor “zonular apparatus, a ciliary muscle fibers” nor “ to apply a treatment to the eye, wherein applying treatment to the eye includes creating pores in one or more of the plurality of scleral treatment zones of the treatment region”


Ljubimova_2009; however, does explicitly illustrate a three-dimensional model (page 80 Figure 5.7: Reference configuration of the model. (1) cornea; (2) limbus area, where (2.1 is corneal limbus, (2.2) is scaleral limbus; (3) sclera).

Ljubimova_2005 and Taylor_2015 and Ljubimova_2009 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Ljubimova_2005 and Ljubimova_2009.
The rationale for doing so would have been that Ljubimova_2005 teaches a modeling procedure that uses ABAQUS which allowed the three-dimensional performance of the eye structure to be modeled using two-dimensional meshes of its cross-section. Ljubimova_2009 to use a 3D model to further account for collagen microstructures and represented a hyperelastic fiber reinforced material also using ABAQUS that resulted in a clear association between all considered parameters and measured IOPG Ljubimova_2005 and Ljubimova_2009 for the benefit of taking into consideration additional structures and make a more realistic or complete model that provides suggestions for corrections and clinical imperatives to obtain the invention as specified in the claims.

Ljubimova_2005 and Taylor_2015 and Ljubimova_2009 does not explicitly teach “wherein the three-dimensional biomechanical model includes a treatment region having a plurality of scleral treatment zones circumferentially located about a central axis, wherein the plurality of scleral treatment zones includes at least an inner zone, a middle zone, and an outer zone” nor “zonular apparatus, a ciliary muscle fibers” nor “ to apply a treatment to the eye, wherein applying treatment to the eye includes creating pores in one or more of the plurality of scleral treatment zones of the treatment region”

Herekar_2019; however, makes obvious “wherein the three-dimensional biomechanical model includes a treatment region having a plurality of scleral treatment zones circumferentially located about a central axis, wherein the plurality of scleral treatment zones includes at least an inner zone, a middle zone, and an outer zone” (FIG. 9A, 9B illustrates a central region/treatment zone; Figure 10A, 10B illustrates a “periphery treatment zone” which is next to the central treatment zone; FIG 12A1, 12A2 illustrates a mid-stromal annular zone/treatment zone; FIG. 12B1, 12B2 illustrates treatment zones on both sides of the mid-stromal annular zone. Therefore these images clearly illustrate treatment zones circumferentially located about a central axis (i.e annular: ring shaped) and these images clearly illustrate multiple treatment zones that include an inner zone, a middle zone and an outer zone. FIG 12C, 12D also illustrates the treatment zones as part of the Sclera).


and determining one or more parameters associated with a changed biomechanical state of the eye and related lens “zonular apparatus” (par 250: “… FIG. 3. Treatment of the vitreous near the zonular insertion zone may improve accommodation by clearing thickened fibrous gel (also referred to herein an lacuae) and promoting forward movement. Treatment of the vitreous near the posterior pole may promote facile and stable shape changing of the lens during accommodation”; par 295: “… define a 3-D (three-dimensional) tissue resection patter. The HIFU may be configured to cleave collagen fibers treated may comprise for example collagen fibers of one or more of corneal, a limbus, a sclera, an iris, a lens capsule, a lens cortex, or zonulae. The pulse may be configured…” This teaches to make biomechanical changes to the state of the eye related to the lens and zonular apparatus by configuring a 3-D tissue resection patterns. par 347: “Table 3 describes various HIFU treatment parameters that the inventors have used…”; par 6: “… system can be used to identify target tissue structures on a display and input treatment parameters to treat the target tissue structures… such as the limbus, sclera and iris…”; par 222: “… the methods and system described herein may be operated with any combination of the parameters listed in Table 2…” These paragraphs teach to use parameters during treatment of the eye in order to change the biomechanical state of the eye.), a ciliary muscle fibers” (par 197: “… treatment located along the ciliary apex..”; par 201: “… tissue stiffness… or sclera tissue, may hinder movement of the ciliary apex… treatment….”; par 272: “… a treatment pulse for cyclo-sonocoagulation. The HIFU system described herein may be used in thermal mode to direct HIFU energy to the ciliary process to induce necrosis of ciliary apical cells… treat the ciliary processes…”; FIG. 15: “Ciliary processes/treatment zone”) and “ to apply a treatment to the eye, wherein applying treatment to the eye includes creating pores in one or more of the plurality of scleral treatment zones of the treatment region” (par 336: “The HIFU system described herein may be used to enhance drug delivery to the eye… micro-porate any of the tissues described herein in order to enhance porosity of the tissue…”; par 337: “… the average pore size…”; par 265: “FIG. 12C shows an embodiment of a treatment zone for presbyopia using scleral erosion… increase accommodation…”).

Ljubimova_2005 and Taylor_2015 and Ljubimova_2009 and Herekar_2019 are analogous art because they are from the same field of endeavor called medical treatments. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Ljubimova_2005 and Herekar_2019. The rationale for doing so would have been that Ljubimova_2005 teaches to model the accommodation of a human eye and Herekar_2019 teaches to perform treatments for accommodation of a human eye. Therefore it would have been obvious to combine Ljubimova_2005 and Herekar_2019  for the benefit of treating a human eye to obtain the invention as specified in the claims.


Claims 2. Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 1. Further Ljubimova_2005 teaches “wherein the biomechanical state includes a baseline state (page 25: “… representing our initial configuration…” Figure 4.1 “initial state”; page 26: “… the initial state of the model…”; page 41: “… geometric information for accommodative demands of 10 Diopters are used to describe the reference state of the model…”), and age-related physiological state (page 41 table 5.2: “Mean age”; page 42: “… using an already established model of the young eye with reasonable behavior we can expand it to eyes of different ages. Such modelling exercise would involve modelling of age-related changes appearing in related eye structgures…”; page 43: “… models of eyes of different ages…”; page 46: “… allowing easy adjustments of modelling parameters to simulate the eyes of different ages…”; page 14: “… simulated aging of the lens using mechanical model, and showed that accommodative loss with age…”), a biomechanical functional state (page 35: “12 to 5.4 and a biomechanical dysfunctional state (page 2 par 2: “… the detailed study of accommodation would add to our fundamental knowledge about refraction anomaly (e.g., spasm of accommodation), dysfunction caused by surgery on the accommodative apparatus (e.g., cataract surgery) and pathology of the accommodative system…” which teaches a motivation to study by modeling the dysfunctional state. Page 36 Figure 4.6 teaches a loss of functional accommodative change in terms of Diopter state which is a dysfunctional state. NOTE: functional state and dysfunctional state are opposite sides of the term and inversely related. As a dysfunctional state increases the corresponding functional state increases).

Claims 3 . Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 1. Further Ljubimova_2005 teaches “wherein the one or more parameters are associated with biomechanical conditions optical conditions, boundary conditions, or a combination thereof” (page 63: “… boundary conditions were applied to the nodes located along the symmetry axis…”; page 66: “… to achieve this state we applied displacement boundary conditions…”; page 82: “… by applying displacement boundary conditions…”; page 18: “… boundary conditions are applied…”; chapter 4 section 4.1 “specification of the boundary conditions and operative forces…”).

Claim 4. Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 1. Further Ljubimova_2005 teaches “Performing a simulation using the biomechanical model, wherein the one or more parameters associated with the changed biomechanical state of the patient are determined using the simulation” (Page 29: “… an inverse experiment was carried out…”; page 67: “… during the simulation we manually deduced unknown 

Claims 5. Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 4. Further Ljubimova_2005 teaches “wherein the simulation includes a simulation of accommodation of the eye” (title: “numerical modelling of the human eye accommodation”; abstract: “this thesis addresses the biomechanics of the human eye accommodation…” page 35: “… clinic patients…”; section 2.2 par 1: “… all the anatomical elements which are believed to participate directly or indirectly in the accommodative process are described…”; chapter 3 par 1: “… anatomical connections, as well as events occurring during accommodation… the appropriate mechanical model can add a piece to that puzzle…”; par 24: “…the model is developed by brining the anatomy and geometry of the accommodative apparatus together with mechanical properties of the lens, zonular system and vitreous body… our modeling procedure lead to an idealized model of the human eye at the particular age…”; page 28: “… all anatomical elements mentioned in the previous chapters were modelled…”; page 36: “… Finite element model of accommodation… our model predicts the objective accommodative amplitude… in our model the amplitude of lens equator displacement was derived… the computed variations of the pressure inside the lens were estimated in our analysis for the main model…”; par 39: “… the present model of accommodation with adopted assumptions captures at least several physiological aspects of accommodation…”; page 42: “… a new model that would take into account this feature is suggested for consideration…”) and “wherein the simulation includes a simulation of accommodation mechanism (title: “numerical modelling of the human eye accommodation”; abstract: “this thesis addresses the biomechanics of the human eye accommodation…” page 35: “… clinic patients…”; section 2.2 par 1: “… all the anatomical elements which are believed to participate directly or indirectly in the accommodative process are described…”; chapter 3 par 1: “… anatomical connections, as well as events occurring during accommodation… the appropriate mechanical model can add a piece to that puzzle…”; par 24: “…the model is developed by brining the anatomy and geometry of the accommodative apparatus together with mechanical properties of the lens, zonular system and vitreous body… our modeling procedure lead to an idealized model of the human eye at the particular age…”; page 28: “… all anatomical elements mentioned in the previous chapters were modelled…”; page 36: “… Finite element model of accommodation… our model predicts the objective accommodative amplitude… in our model the amplitude of lens equator displacement was derived… the computed variations of the pressure inside the lens were estimated in our analysis for the main model…”; par 39: “… the present model of accommodation with adopted assumptions captures at least several physiological aspects of accommodation…”; page 42: “… a new model that would take into account this feature is suggested for consideration…”) and effects on central optical power” (page 9 section 2.3: “… optical power…”; page 20: “… thereby decreases, increases the refractive power of the eye…”; page 34: “… the optical power of the lens was determined using data within the important vision zone… optical power can be calculated, equation…”;  page 35: “… numerical models described in the thesis so far relates to the optical power…”; page 37 Figure 4.7: “…opt. power (D)…”; chapter 6 par 2: “… values of total resulting optical power are obtained…”; page 67: “… the optical power was determined…”; page 68: “… the computed variations of optical power…”; page 69 Figure 7: “optical power (D)”; page 72: “… the computed variations in optical power… for two meshes…”).

Claims 6.  Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 1. Further Ljubimova_2005 teaches “further comprising: selecting one or more portions of the first anatomic model, wherein the biomechanical model includes a model of one of the one or more portions of the first anatomic model” (page 62 Figure 1; page 80 Figure 3 illustrates the accommodation model where the lens, zonular system and vitreous have been selected from the anatomic model).

Claim 7. Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claims 1 from which claim 7 depend. Ljubimova_2009 teaches “wherein the biomechanical model includes at least one of measurement or properties of a scleral wall and choroid” (page 80 Figure 5.7 illustrates that the sclera is included in the model; page 77 section 5.3: “… 3D nonlinear model of the applanation tonometeric procedure, incorporating the coreoscleral shell…”; page 58: “… physiological stress for the corneoscleral coat should be between 8 and 22 kPa…” this is a property of the scleral wall that is included in the biomechanical model. page 90 table 5.5; page 121 table 6.5: “nonlinear scleral description is based on data reported by Woo…”; page 122 figure 6.18 displacement in the corneaoscleral envelope is a measure of the scleral wall).

Claims 8. Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 1. Taylor_2015  teaches “performing a simulation using the second anatomic model; and outputting results of the simulation” (Fig 2 block 209, 211, 213).

Claim 9. Ljubimova_2005 and Taylor_2015 and Ljumbimova_2009 and Herekar_2019 teach all the limitations of claim 1. Herekar_2019 makes obvious “Wherein the outer zone includes a plurality of zones” ( FIG. 3 illustrates a sclera zone with a plurality of treatment pulses and each pulse may properly 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/BRIAN S COOK/Primary Examiner, Art Unit 2127